Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
Claims 1-20 are currently pending. 


                                                       Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number.CN201710944073.x, filed on 09/30/2017.

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020, July 14, 2020 and June 02, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4, 7, 10-11, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al. (US 2020/0359264 A1) in view of Hyun et al. (US 2020/0322841 A1) further in view of Youn et al. (US 2019/0110231 A1).
Regarding claim 1, Racz discloses a method for determining quality of service (QoS), comprising (Paragraphs 0014, 0051 disclose determining the QoS based on a QoE monitoring application which communicate with the multipath application in order to provide the determined QoS); determining QOS level to which the UDP packet belongs based on information in the first IP packet (Paragraphs 0051-0052 and paragraph 0054 discloses the QoS measurement may include a measurement of the reception quality on at least one of the interfaces.  For example, it may be decided that the packet may be transmitted via the LTE interface of the computing unit 110 when the QoS measurement indicates that reception quality on the WLAN interface of the computing unit 110).


Racz does not disclose the mechanism of following limitations.

In an analogous art, Hyun discloses receiving a first Internet protocol (IP) packet, wherein the first IP packet comprises a User Datagram Protocol (UDP) packet and a first IP header (Figs. 5-6 discloses  the P-GW 500 and other higher level network entities process data packets on the TCP and IP(a) and IP(b) layers, the P-GW 500 and ML-GW 510 process data packets on the TCP to 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hyun to the system of Racz to provide a method for aggregating links in an IP layer, and a method by which a multi-packet gateway transmits a packet comprises: confirming information on a link available for a terminal; scheduling a received data packet on the basis of the information on the available link; and transmitting the data packet, wherein the data packet is distributed so as to be transmitted by using the available link (Abstract, Hyun).


Youn discloses  dividing the UDP packet into at least two segments (Fig. 9 discloses dividing the TCP subflows using multiple links); encapsulating each of the at least two segments into a (MPTCP) packet (Fig. 9 discloses the data sent by an application may be divided into the respective subflows according to the scheduling of the MPTCP and transmitted through both of the WLAN and the cellular network); encapsulating each MPTCP packet into at least one second IP packet, wherein a payload length of a target IP packet in the at least one second IP packet is equal to a first byte length corresponding to the target QoS level (Paragraph 0171-0174 discloses If it is determined that session continuity is required for communication with the application server, the UE informs the application server and a tunneling entity of the necessity for session continuity and 

which performs a policy decision for dynamically applying QoS (Paragraph 0125)); and sending the at least one second IP packet to a peer device using an MPTCP connection with the peer device, the peer device the target QoS level based on the payload length of the target IP packet (Paragraphs 0135-0136 discloses MPTCP is a protocol operating on top of the TCP layer. connects multiple subflows by using TCP and thereby increases throughput by using multiple links simultaneously.  For example, as shown in FIG. 9, TCP subflow 1 may be connected through a WLAN, and TCP subflow 2 may be connected through a cellular network (for example, LTE).  In this case, the data sent by an application may be divided into the respective subflows according to the scheduling of the MPTCP and transmitted through both of them WLAN and the cellular network). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Youn to the modified system of Racz and Hyun to provide a method of selecting (or supporting the selection of) a session and service continuity mode associated with a protocol data unit in a wireless communication system supporting a plurality of session and service continuity modes (Abstract, Youn).

Regarding claim 13, claim 13 comprises substantially similar limitations as cited above in claim 1, claimed as an apparatus for determining the QoS as disclosed in claim 1. 
Regarding claims 10 and 19, Racz discloses a method for determining quality of service (QoS), comprising (Paragraphs 0014, 0051 disclose determining the QoS based on a QoE monitoring application which communicate with the multipath application in order to provide the determined QoS); ; and determining, a target Qos level of the at least one IP packet based on the payload length of the target IP packet (Paragraphs 0051-0052 and paragraph 0054 discloses the QoS measurement may include a measurement of the reception quality on at least one of the interfaces.  For example, it may be decided that the packet may be transmitted via the LTE interface of the computing unit 110 when the QoS measurement indicates that reception quality on the WLAN interface of the computing unit 110).


Racz does not disclose the mechanism of following limitations.

In an analogous art, Hyun discloses obtaining a payload length of a target IP packet in the at least one IP packet (Fig. 9 discloses dividing the TCP subflows using multiple links. Fig. 9 discloses the data sent by an application may be divided into the respective subflows according to the scheduling of the MPTCP and transmitted through both of the WLAN and the cellular network. Paragraph 0171-0174 discloses If it is determined that session continuity is required for communication with the application server, the UE informs the application server and a tunneling entity of the necessity for session continuity and informs them of a newly received IP address#2. Meanwhile, an application of the UE, not recognizing the change of the IP address, generates an IP packet for uplink data by using the existing IP address#1 and delivers the generated IP packet to a lower layer.  Then the lower layer encapsulates the received IP packet by using the newly 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hyun to the system of Racz to provide a method for aggregating links in an IP layer, and a method by which a multi-packet gateway transmits a packet comprises: confirming information on a link available for a terminal; scheduling a received data packet on the basis of the information on the available link; and transmitting the data packet, wherein the data packet is distributed so as to be transmitted by using the available link (Abstract, Hyun).


Youn discloses  receiving at least one Internet protocol (IP) packet that belongs to a same Multipath transmission control protocol (MPTCP)  and is from a peer device using an MPTCP connection with the peer device (Paragraphs 0135-0136 discloses MPTCP is a protocol operating on top of the TCP layer. connects multiple subflows by using TCP and thereby increases throughput by using multiple links simultaneously.  For example, as shown in FIG. 9, TCP subflow 1 may be connected through a WLAN, and TCP subflow 2 may be connected through a cellular network (for example, LTE).  In this case, the data sent by an application may be divided into the respective subflows according to the scheduling of the MPTCP and transmitted through both of them WLAN and the cellular network). 


Regarding claims 4, 11, 16 and 20, Youn discloses wherein the target Ip packet is a start Ip packet in the at least one IP packet (Paragraphs 0187-0189 discloses the mechanism of the UE creates an IP packet by using the existing IP address#1 for those flows requiring service continuity, encapsulates the created IP packet by using the new IP address#2, and delivers the encapsulated 
packet to the target UP functional node). 
Regarding claim 7, Racz discloses a method for determining quality of service (QoS), comprising (Paragraphs 0014, 0051 disclose determining the QoS based on a QoE monitoring application which communicate with the multipath application in order to provide the determined QoS); determining QOS level to which the UDP packet belongs based on information in the first IP packet (Paragraphs 0051-0052 and paragraph 0054 discloses the QoS measurement may include a measurement of the reception quality on at least one of the interfaces.  For example, it may be decided that the packet may be transmitted via the LTE interface of the computing unit 110 when the QoS measurement indicates that reception quality on the WLAN interface of the computing unit 110).
Racz does not disclose the mechanism of following limitations.
Youn discloses determining, based on a correspondence between a QoS level and a byte length, the byte length corresponding to the target QoS level (Paragraphs 0135-0136 discloses MPTCP is a protocol operating on top of the TCP layer. connects multiple subflows by using TCP and thereby 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Youn to the modified system of Racz and Hyun to provide a method of selecting (or supporting the selection of) a session and service continuity mode associated with a protocol data unit in a wireless communication system supporting a plurality of session and service continuity modes (Abstract, Youn).
Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 12, 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DEMIANCHIK et al. (US 2020/0163004 A1) discloses the mechanism of Multipath TCP can be used to aggregate across multiple air interfaces that belong to the same eNB, and/or include WiFi or other non-cellular interfaces (See Fig. 2 and 5).
Skog (US 2018/0184474 A1) discloses Method performed by a first network node (611) for determining whether a second Multi Path Transmission Control Protocol, MPTCP, connection (622) between the first network node (611) and a second network node (612) (See FIGS. 6A, 7).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ROMANI OHRI/Primary Examiner, Art Unit 2413